            Case 3:18-bk-04342-JAF         Doc 19        Filed 09/19/19   Page 1 of 1



                                       ORDERED.


     Dated: September 19, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re                                                         CASE NO: 3:18-bk-04342-JAF
Brigitte Arlene Stallman                                      CHAPTER: 7

     Debtor(s).      /

                     ORDER GRANTING FORD MOTOR CREDIT
                  COMPANY’S RELIEF FROM THE AUTOMATIC STAY

       This Case is before the Court upon the Motion for Relief from Stay (Document #18) filed

by Ford Motor Credit Company (Movant) on August 23, 2019. No appropriate response having

been filed in accordance with Local Rule 2002-4, it is

       ORDERED:

        The Motion for Relief from the Automatic Stay is granted.

        The Automatic Stay imposed by 11 U.S.C. §362 is lifted as to Movant, and it may

proceed with the replevin of its lien/ownership upon the following property:

               2016 FORD FOCUS VIN 1FADP3N22GL228797

        This Order is entered for the sole purpose of allowing Movant to obtain an in rem

judgment against the property described above. Movant shall not seek an in personam judgment

against Debtor(s).

                                             ###

Attorney Lawrence J. Bernard is directed to serve a copy of this order on interested parties and
file a proof of service within 3 days of entry of the order
